Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 4/1/21 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (AU 2016213848A, presented in IDS). 
Chang et al. teaches a process of making an ocular implant and method of treating an ocular condition by administering the implant, comprising a biodegradable polymer such as poly(lactide-co-glycolide) ranging from about 30% to about 90% by weight of the implant, an ocular drug, prostaglandin in an amount ranging from about 5% to about 30% by weight of the implant, see claims 1-2 and 19-23. Chang suggests use of antioxidants including lutein and zeaxanthin, see page 39, 4th paragraph. The 
The prior art discloses compositions containing ocular drug, comprising a biodegradable polymer polylactides as discussed above in claims 1-2, 19-23 and suggest use of antioxidants including lutein and zeaxanthin on page 39. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely 
Applicant argues that the disclosure of lutein and zeaxanthin is very limited in Chang et al. and is easily lost amongst an onslaught of other entirely unrelated additives. In fact, Chang et al. disclose lutein and zeaxanthin (in the alternative) each only a single time in the entire disclosure. This single mention of these two antioxidants is made in the context of so many additives that it is impossible to at once envisage each and every possible combination thereof. 
Applicant’s arguments are fully considered but is not persuasive. We agree that Chang discloses a number of polymers and drugs including lutein and zeaxanthin, but Chang makes plain that the ordinary artisan would have known to combine any one of the disclosed drugs/antioxidants to make biodegradable intravitreal implants. See Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). (‘That the ‘813 patent discloses a multitude of effective combinations does not render any particular formulation less obvious’); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985)(obviousness rejection of claims affirmed in light of prior art teaching that .

Claims 1, 3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (AU 2016213848A, presented in IDS) in view of Sabliov et al. (US PG pub. 2017/0216221).
Chang et al. teaches a process of making an ocular implant and method of treating an ocular condition by administering the implant, comprising a biodegradable polymer such as poly(lactide-co-glycolide) ranging from about 30% to about 90% by weight of the implant, an ocular drug, prostaglandin in an amount ranging from about 5% to about 30% by weight of the implant, see claims 1-2 and 19-23. Chang suggests use of antioxidants including lutein and zeaxanthin, see page 39, 4th paragraph. The implant can deliver drug for about 3-6 months after implantation, see page 41, last paragraph. Given the known amounts of the drug and he polymer, it would be within skill of an artisan to come with an optimum amount for ocular implant treatment.
Chang does not exemplify using the claimed antioxidants.
Sabliov et al. teaches method of delivering lutein or other antioxidant to the eye, see abstract. The reference teaches use of bioadhesive gel to promote slow release of the antioxidant and the composition is used for treating macular degeneration, see abstract. The antioxidant is encapsulated in poly(lactic-co-glycolic acid) (PLGA), see [0021]. The use of lutein entrapped in a PLGA polymer enhanced the ocular bioavailability of lutein and increased its therapeutic efficacy, see [0054]. 


Claims 1, 3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable 

over Wong et al. (USP 9, 289, 428).

Wong et al. teaches an injectable or implantable sustained-release antioxidant formulations for ocular maladies, see title. Wong teaches use of lutein and zeaxanthin, see column 7, lines 33-35. Wong teaches use of no more than 10% of a biodegradable polymer such as poly(D,L lactide), poly(D,L-lactide-co-glycolide) or mixture thereof, see 
The prior art discloses compositions containing ocular drug, antioxidant such as lutein and zeaxanthin and polylactide as biodegradable polymer polylactides as discussed above in columns 7 and claim 1. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).
 It would have been obvious to one of ordinary skill to have utilized the known ocular drug, antioxidant such as lutein and zeaxanthin into the biodegradable polylactide polymer for ocular implantation in order to treat ocular maladies. While the reference teaches the known and useful amount of the known antioxidant for the treatment of ocular maladies delivered or implanted intravitreally, it would be obvious to a skilled artisan to manipulate and optimize the amount for optimum therapeutic results.

Applicant argues that the disclosure of lutein and zeaxanthin is very limited in Wong et al. and is easily lost amongst other entirely unrelated additives. In fact, Wong et al. discloses lutein and zeaxanthin each only a single time in the entire disclosure. This single mention of these two antioxidants is made in the context of so many other additives that it is impossible to at once envisage each and every possible combination thereof. There is no direction or teaching anywhere in Wong et al. to particularly select only the claimed two additives out of the innumerable list of possible additives and combinations thereof disclosed in Wong et al.
Applicant’s arguments are fully considered but is not persuasive. We agree that Wong discloses a number of drugs/antioxidants including lutein and zeaxanthin, but Wong makes plain that the ordinary artisan would have known to combine any one of the disclosed antioxidants to make biodegradable intravitreal implants. See Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). (‘That the ‘813 patent discloses a multitude of effective combinations does not render any particular 

Claims 1, 3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable 

over Wong et al. (USP 9, 289, 428) in view of Sabliov et al. (US PG pub. 

2017/0216221).

Wong et al. teaches an injectable or implantable sustained-release antioxidant formulations for ocular maladies, see title. Wong teaches use of lutein and zeaxanthin, see column 7, lines 33-35. Wong teaches use of no more than 10% of a biodegradable polymer such as poly(D,L lactide), poly(D,L-lactide-co-glycolide) or mixture thereof, see claim 6. The sustained release of the antioxidants ranges from 7 days to 365 days or longer, see column 7, lines 4-7.
Wong does not exemplify using the claimed antioxidants.
Sabliov et al. teaches method of delivering lutein or other antioxidant to the eye, see abstract. The reference teaches use of bioadhesive gel to promote slow release of the antioxidant and the composition is used for treating macular degeneration, see abstract. The antioxidant is encapsulated in poly(lactic-co-glycolic acid) (PLGA), see [0021]. The use of lutein entrapped in a PLGA polymer enhanced the ocular bioavailability of lutein and increased its therapeutic efficacy, see [0054]. 
It would have been obvious to one of ordinary skill to have utilized the specific antioxidant taught by Wong et al. along with the biodegradable polymer PLGA as taught 

Action is final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612